Order, entered November 2, 1964, unanimously affirmed, without costs. We affirm because we understand that an early trial of this action may be had, and our affirmance is not to be taken as any indication that the child may stay indefinitely in California or that the Court would approve of leaving the child with strangers for any appreciable length of time. It seems only too clear that these parties are concerned more with their selfish interests than *863with their parental responsibilities and the welfare of their child. It is trite but true to observe here that the welfare of the child is of paramount concern and that he must not be treated as a mere pawn of the parties to this action. That they, the parents of this boy, should use him for purposes of personal recrimination and vengeance is beyond comprehension. There is absolutely no justification for these parties or their attorneys to make this child the subject of maneuvers or litigation designed for the purpose of gaining an advantage in the prosecution of their charges and counter-charges. We trust the parties will press for an early trial and abide, without further litigation, upon the determination of the trial court to be worked out for the best interests of the child. Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.